UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04518) Exact name of registrant as specified in charter:	Putnam Massachusetts Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2016 Date of reporting period :	June 1, 2015 — May 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Massachusetts Tax Exempt Income Fund Annual report 5 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Financial statements 18 Federal tax information 38 About the Trustees 39 Officers 41 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Single-state investments are at risk of common economic forces and other factors affecting a state’s tax-exempt investments. This may result in greater losses and volatility. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of the 2016 calendar year, the U.S. stock and bond markets have had their share of ups and downs, even as the economy has pulled through some areas of weakness and concerns over slowing growth abroad. Looking across the broader economic landscape, conditions in the United States appear to be better than elsewhere. Despite a multiyear U.S. bull market and economic recovery, we believe the risk of an imminent recession is low. Consumer spending and housing data remain strong, and while oil prices have rebounded, gas at the pump is substantially less expensive than it was a year ago. Overseas, by contrast, from Europe to Japan and China, we believe multiple headwinds remain. In every market environment, Putnam’s portfolio managers are employing active, risk-conscious investment strategies backed by support from teams of equity and fixed-income research analysts. In the following pages, you will find an overview of your fund’s performance for the reporting period ended May 31, 2016, as well as an outlook for the financial markets in the coming months. As always, we believe it is important to regularly consult with your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Massachusetts Tax Exempt Income Fund Interview with your fund’s portfolio manager Fixed - income securities held up well during the volatile 12 - month reporting period ended May31, 2016. Was the market environment favorable for municipal bonds? Amid heightened market uncertainty surrounding U.S. central bank policy, low commodity prices, and China’s economic slowdown, municipal bonds enjoyed solid absolute and relative performance during the reporting period. With 11 consecutive monthly gains during the 12-month reporting period, the Barclays Municipal Bond Index outperformed the broad U.S. fixed-income market, as defined by the Barclays U.S. Aggregate Bond Index, as well as a wide variety of U.S. and international stock indexes. After the Federal Reserve took the widely expected first step on the path of gradual normalization of interest rates in December2015, investors began pricing in additional rate increases in 2016. However, a deep slide in oil prices early in 2016 fueled worries of slowing economic growth globally and raised questions about the central bank’s interest-rate policy. In this environment, municipal bonds benefited from investors’ preference for higher-quality, lower-risk investments in response to financial market volatility, slower growth, and an increasingly dovish Fed. January2016 was an especially favorable month for the asset class, when the Barclays Municipal Bond Index rose 1.19%. During the final months of the This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 5/31/16. See pages 4 and 10–13 for additional fund performance information. Index descriptions can be found on page 15. Massachusetts Tax Exempt Income Fund 5 reporting period, diminished expectations for near-term rate hikes and increased expectations for a more gradual pace of future hikes helped to support municipal bond prices. Heightened investor interest in municipal bonds as an asset class was noteworthy during the reporting period. For the first five months of 2016, new-issue supply fell while demand rose, as measured by mutual fund inflows. Municipal bond mutual funds saw over $26 billion in new assets, which was the largest level of inflows over the past 25 years for the January to May time frame. Demand for municipal bonds has been dominated by households, which comprised about 70% of municipal bond investors at the end of 2015, according to Fed estimates. Meanwhile, from a demand standpoint, the biggest change that we have seen over the past several years has come in the bank channel, whose share of municipal bond assets has doubled since 2008. As such, we think demand for municipal bonds has moved beyond the traditional base of tax-sensitive investors to include investors who are drawn to the high-quality, relatively low-volatility income potential of these investments. How did Putnam Massachusetts Tax Exempt Income Fund perform against this backdrop? Thanks in large part to a patient Fed, the reporting period proved to be a friendly environment for interest-rate-sensitive securities. U.S. Treasury rates fell and prices rose during the reporting period, and municipal bonds followed suit. For the 12-month period ended May31, 2016, the fund delivered positive absolute performance but underperformed its benchmark, the Barclays Municipal Bond Index, and the average return of its Lipper peer group. Allocations are shown as a percentage of the fund’s net assets as of 5/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Massachusetts Tax Exempt Income Fund With the Fed beginning the process of normalizing interest rates, what was your investment approach during the reporting period? Many of the same investment themes remained in place going into 2016 — namely, duration positioning, or interest-rate sensitivity, that is slightly below the median of the fund’s Lipper peer group; an overweight exposure, relative to the benchmark, to municipal bonds rated BBB; a preference for higher-education, single-family housing revenue, and essential service utilities bonds relative to the fund’s Lipper group; and an underweight position, relative to the fund’s peers, to Puerto Rico issuers. However, at the beginning of 2016, in response to market volatility, marginal growth, and a dovish Fed, we extended the portfolio’s duration by a modest amount, becoming slightly less defensive. We do not expect municipal credit spreads [the difference in yield between higher- and lower-quality municipal bonds] to widen by a large margin in the near term, nor do we believe that spreads will tighten much, as spreads remained close to their lowest point since the onset of the credit crisis. In our opinion, downside risks include flows to municipal bonds turning decidedly negative or interest rates spiking higher. At the end of the reporting period, we maintained a slightly shorter-duration position and a somewhat higher cash allocation in the portfolio relative to the fund’s Lipper peers. Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/16. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent ratingagency. Massachusetts Tax Exempt Income Fund 7 How would you characterize the health of the municipal bond market at period - end? Overall, we believe municipal credit fundamentals have been sound and the default rate remained low — just 0.15% through May2016, according to BofA Merrill Lynch —a fraction of the $3.7 trillion municipal bond market. Credit-rating upgrades of issuers have exceeded downgrades due to economic and financial stabilization across most public finance sectors. At the local level, property values have improved, contributing to modest increases in tax receipts. We are closely following a handful of states and municipalities grappling with budget challenges posed by unfunded pension liabilities and health-care costs. However, while these various issuers, as well as Puerto Rico, are facing long-term headwinds, such as pensions, we believe investors have shown a willingness to isolate these situations from the overall municipal market. What is your outlook for interest rates and Fed monetary policy? During the reporting period, the Fed’s monetary policy continued to be influenced by U.S. data releases and global macroeconomic factors. At its March 2016 meeting, the central bank reduced its rate-hike forecast for the remainder of the year to two hikes from the four that policymakers had anticipated at their December2015 meeting. The Fed left its benchmark rate unchanged at its April and May meetings. Just following the close of the reporting period, soft economic data, including the weakest U.S. payroll data in almost six years, diminished expectations that the Fed would raise interest rates in the next few months. Additionally, the World Bank lowered its outlook for global growth This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Massachusetts Tax Exempt Income Fund as corporate spending fell in developed economies, including the United States. We believe the economic outlook for China and the November U.S. presidential election also have the potential to add to market uncertainty and to influence the willingness of investors to take on investment risk. Given the Fed’s assessment that an accommodative policy was appropriate given global risk factors, we saw the bull market in bonds continue during the reporting period. Municipal bonds were beneficiaries of this trend, with many investors drawn to the relative stability and income potential of municipal bonds as a refuge from global macroeconomic volatility. This phenomenon became even more apparent during the sharp selloff in higher-risk assets following the United Kingdom’s surprise vote to leave the European Union. We continue to believe that municipal bonds are a compelling long-term investment strategy for income-oriented investors. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio manager is Paul M. Drury, CFA. IN THE NEWS At the gas pump this summer, it may feel a little like 2004. That’s because gas prices are expected to be at their lowest levels in 12 years, according to a recent forecast by the U.S. Energy Information Administration (EIA). The EIA expects gas to average $2.27 per gallon nationwide for the 2016 summer driving season, which runs from April through September. Although the price of West Texas Intermediate crude oil has remained above its 12-year low of $26.14 a barrel, which it hit in February of this year, the EIA forecast says the per-gallon price of gasoline this summer will be down 36 cents, or 13%, from the summer of 2015. Gas prices often rise in the summer due to a combination of increased demand and a more expensive blend of gasoline used to help reduce pollution. But if crude prices stay low, one would expect gas prices to follow suit. And with the price of gas so low, you can also expect that more people will be hitting the highways. Massachusetts Tax Exempt Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/16 Class A Class B Class C Class M Class Y (inception dates) (10/23/89) (7/15/93) (8/19/03) (5/12/95) (1/2/08) Before After Before After Net sales sales Before After; Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 5.74% 5.58% 5.49% 5.49% 4.90% 4.90% 5.40% 5.27% 5.82% 10 years 56.37 50.11 48.52 48.52 44.57 44.57 52.07 47.12 59.58 Annual average 4.57 4.15 4.03 4.03 3.75 3.75 4.28 3.94 4.78 5 years 25.88 20.85 21.93 19.93 20.93 20.93 24.18 20.14 27.25 Annual average 4.71 3.86 4.04 3.70 3.87 3.87 4.43 3.74 4.94 3 years 9.44 5.06 7.31 4.35 6.80 6.80 8.55 5.02 10.16 Annual average 3.05 1.66 2.38 1.43 2.22 2.22 2.77 1.65 3.28 1 year 4.74 0.55 3.99 –1.01 3.81 2.81 4.45 1.06 4.86 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Massachusetts Tax Exempt Income Fund Comparative index returns For periods ended 5/31/16 Lipper Massachusetts Barclays Municipal Municipal Debt Funds Bond Index category average* Annual average (life of fund) 6.05% 5.61% 10 years 61.74 50.04 Annual average 4.93 4.13 5 years 28.07 26.06 Annual average 5.07 4.73 3 years 12.57 9.39 Annual average 4.03 3.03 1 year 5.87 4.93 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/16, there were 39, 38, 35, 29, and 9 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,852 and $14,457, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,712. A $10,000 investment in the fund’s class Y shares would have been valued at $15,958. Massachusetts Tax Exempt Income Fund 11 Fund price and distribution information For the 12-month period ended 5/31/16 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.291422 $0.230451 $0.215554 $0.264632 $0.313537 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 5/31/15 $9.69 $10.09 $9.68 $9.71 $9.69 $10.02 $9.72 5/31/16 9.85 10.26 9.83 9.86 9.85 10.18 9.87 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 3 2.84% 2.72% 2.22% 2.06% 2.56% 2.48% 3.06% Taxable equivalent 4 5.29 5.06 4.13 3.84 4.77 4.62 5.70 Current 30-day SEC yield 5 N/A 1.07 0.50 0.35 N/A 0.81 1.34 Taxable equivalent 4 N/A 1.99 0.93 0.65 N/A 1.51 2.49 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 46.29% federal and state combined tax rate for 2016. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12Massachusetts Tax Exempt Income Fund Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class Y (inception dates) (10/23/89) (7/15/93) (8/19/03) (5/12/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 5.78% 5.62% 5.54% 5.54% 4.96% 4.96% 5.45% 5.32% 5.87% 10 years 59.31 52.94 51.48 51.48 47.60 47.60 54.93 49.90 62.78 Annual average 4.77 4.34 4.24 4.24 3.97 3.97 4.48 4.13 4.99 5 years 27.40 22.31 23.53 21.53 22.65 22.65 25.68 21.59 28.91 Annual average 4.96 4.11 4.32 3.98 4.17 4.17 4.68 3.99 5.21 3 years 15.39 10.78 13.27 10.27 12.71 12.71 14.45 10.73 16.13 Annual average 4.89 3.47 4.24 3.31 4.07 4.07 4.60 3.46 5.11 1 year 6.85 2.57 6.30 1.30 6.12 5.12 6.55 3.09 7.18 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 5/31/15 0.77% 1.39% 1.54% 1.04% 0.54% Annualized expense ratio for the six-month period ended 5/31/16* 0.80% 1.42% 1.57% 1.07% 0.57% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Massachusetts Tax Exempt Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 12/1/15 to 5/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.06 $7.19 $7.95 $5.43 $2.89 Ending value (after expenses) $1,030.30 $1,026.00 $1,025.20 $1,028.80 $1,030.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/16, use the following calculation method. To find the value of your investment on 12/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.04 $7.16 $7.92 $5.40 $2.88 Ending value (after expenses) $1,021.00 $1,017.90 $1,017.15 $1,019.65 $1,022.15 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14Massachusetts Tax Exempt Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Massachusetts Tax Exempt Income Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Massachusetts Tax Exempt Income Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Massachusetts Tax Exempt Income Fund 17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Massachusetts Tax Exempt Income Fund Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Massachusetts Tax Exempt Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Massachusetts Tax Exempt Income Fund (the “fund”) at May 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at May 31, 2016 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 15, 2016 Massachusetts Tax Exempt Income Fund 19 The fund’s portfolio 5/31/16 Key to holding’s abbreviations AGC Assured Guaranty Corp. NATL National Public Finance Guarantee Corp. AGM Assured Guaranty Municipal Corporation SGI Syncora Guarantee, Inc. AMBAC AMBAC Indemnity Corporation U.S. Govt. Coll. U.S. Government Collateralized FGIC Financial Guaranty Insurance Company VRDN Variable Rate Demand Notes, which are FRB Floating Rate Bonds: the rate shown floating-rate securities with long-term maturities is the current interest rate at the close of the that carry coupons that reset and are payable upon reporting period demand either daily, weekly or monthly. The rate G.O. Bonds General Obligation Bonds shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.6%)* Rating** Principal amount Value California (0.8%) CA State G.O. Bonds, 5s, 2/1/38 Aa3 $1,500,000 $1,774,170 CA State Poll. Control Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (8/1/16) (Republic Svcs., Inc.), Ser. A, 0.9s, 8/1/23 A–2 900,000 899,928 Guam (1.4%) Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB+ 1,000,000 1,121,090 Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 1,650,000 1,863,032 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A– 600,000 674,184 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A 5 1/2s, 10/1/40 Baa2 500,000 560,245 5s, 10/1/34 Baa2 200,000 225,778 Indiana (0.1%) IN State Fin. Auth. Econ. Dev. Mandatory Put Bonds (6/1/16) (Republic Svcs., Inc.), Ser. A, 0.8s, 5/1/34 BBB+ 300,000 300,000 Massachusetts (94.2%) Hampden & Wilbraham, Regl. School Dist. G.O. Bonds, 5s, 2/15/41 Aa3 2,000,000 2,270,700 Holyoke, G.O. Bonds, 5s, 9/1/29 Aa2 770,000 923,453 Lowell, G.O. Bonds, Ser. A, SGI, 5s, 9/15/22 (Prerefunded 9/15/16) Aa2 1,750,000 1,772,453 MA Bay Trans. Auth. Sales Tax Rev. Bonds Ser. C, 5 1/2s, 7/1/24 AA+ 1,500,000 1,944,255 Ser. C, 5 1/2s, 7/1/16 AA+ 2,855,000 2,866,877 Ser. C, 5 1/4s, 7/1/23 AA+ 1,335,000 1,681,192 Ser. A, 5 1/4s, 7/1/21 AA+ 2,000,000 2,404,400 Ser. A, 5s, 7/1/31 AA+ 3,390,000 4,479,241 MA State G.O. Bonds Ser. A, 5s, 3/1/46 Aa1 1,000,000 1,185,050 Ser. A, 5s, 3/1/41 Aa1 1,000,000 1,189,720 Ser. C, AMBAC, 5s, 8/1/37 (Prerefunded 8/1/17) Aa1 2,000,000 2,100,460 20Massachusetts Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Massachusetts cont. MA State G.O. Bonds (Construction Loan), Ser. A, 5s, 8/1/27 (Prerefunded 8/1/18) Aa1 $2,000,000 $2,176,440 Ser. D, 5s, 10/1/26 Aa1 2,000,000 2,377,420 Ser. A, 5s, 5/1/23 Aa1 3,000,000 3,706,800 Ser. A, 5s, 5/1/22 Aa1 2,500,000 3,024,625 MA State Rev. Bonds, 5s, 6/15/22 AAA 2,000,000 2,435,840 MA State VRDN (Construction Loan), Ser. A, 0.32s, 3/1/26 VMIG1 2,500,000 2,500,000 MA State Clean Energy Cooperative Corp. Rev. Bonds (Muni. Ltg. Plant Coop.) 5s, 7/1/32 A1 1,000,000 1,186,180 5s, 7/1/28 A1 1,500,000 1,797,780 MA State College Bldg. Auth. Rev. Bonds Ser. B, SGI, 5 1/2s, 5/1/28 Aa2 3,000,000 3,763,050 Ser. B, 5s, 5/1/43 Aa2 3,100,000 3,574,889 (Green Bond), 5s, 5/1/39 Aa2 1,500,000 1,766,445 Ser. B, 5s, 5/1/37 Aa2 1,500,000 1,764,315 Ser. A, 5s, 5/1/36 Aa2 2,850,000 3,350,460 Ser. A, AGC, 5s, 5/1/28 (Prerefunded 5/1/18) Aa2 2,270,000 2,450,896 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B 5s, 1/1/37 A+ 2,250,000 2,502,495 5s, 1/1/32 A+ 2,775,000 3,117,241 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 (Prerefunded 10/15/19) BBB 775,000 953,273 (Tufts Med. Ctr.), Ser. I, 7 1/4s, 1/1/32 BBB 2,000,000 2,405,580 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/46 B–/P 547,179 551,277 (Loomis Cmntys.), Ser. A, 6s, 1/1/33 BBB– 300,000 338,364 (WGBH Edl. Foundation), Ser. A, AMBAC, 5 3/4s, 1/1/42 A+ 5,000,000 6,680,350 (Milford Regl. Med. Ctr.), Ser. F, 5 5/8s, 7/15/36 Baa3 500,000 552,475 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 94,100 86,374 (Emerson College), Ser. A, 5 1/2s, 1/1/30 Baa1 900,000 1,014,534 (Berklee College of Music), 5 1/4s, 10/1/41 A2 1,500,000 1,770,945 (New England Conservatory of Music), U.S. Govt. Coll., 5 1/4s, 7/1/38 (Prerefunded 7/1/18) AAA/P 3,000,000 3,270,600 (Simmons College), Ser. H, SGI, 5 1/4s, 10/1/33 Baa1 2,000,000 2,440,040 (Lesley U.), Ser. B-1, AGM, 5 1/4s, 7/1/33 AA 2,000,000 2,350,360 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 2,400,000 2,479,512 (Carleton-Willard Village), 5 1/4s, 12/1/25 A– 700,000 778,421 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 1,500,000 1,638,930 (Partners Healthcare Syst.), Ser. Q, 5s, 7/1/41 Aa3 2,000,000 2,387,860 (South Shore Hosp., Inc.), Ser. I, 5s, 7/1/41 A– 2,500,000 2,908,375 (Dexter Southfield), 5s, 5/1/41 BBB+ 2,000,000 2,270,500 Massachusetts Tax Exempt Income Fund 21 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Dev. Fin. Agcy. Rev. Bonds (Bentley U.), 5s, 7/1/40 A3 $1,250,000 $1,485,163 (Emerson College), Ser. A, 5s, 1/1/40 Baa1 3,400,000 3,687,912 (Brandeis U.), Ser. N, 5s, 10/1/39 A1 450,000 485,136 (Franklin W. Olin College), Ser. E, 5s, 11/1/38 A+ 1,000,000 1,172,580 (Tufts U.), Ser. Q, 5s, 8/15/38 Aa2 500,000 606,265 (Boston College), Ser. P, 5s, 7/1/38 Aa3 2,000,000 2,079,580 (CareGroup), Ser. H-1, 5s, 7/1/24 A3 3,000,000 3,688,290 (CareGroup), Ser. I, 5s, 7/1/38 A3 935,000 1,097,821 (CareGroup), Ser. I, 5s, 7/1/37 A3 500,000 587,830 (Lowell Gen. Hosp.), Ser. G, 5s, 7/1/37 BBB 1,630,000 1,829,822 (MCPHS U.), Ser. H, 5s, 7/1/37 AA 450,000 536,819 (Brandeis U.), Ser. 0-1, 5s, 10/1/35 A1 1,000,000 1,108,360 (Baystate Med. Oblig. Group), Ser. N, 5s, 7/1/34 A+ 1,000,000 1,158,040 (Intl. Charter School), 5s, 4/15/33 BBB 750,000 842,385 (MCPHS U.), Ser. H, 5s, 7/1/32 AA 300,000 359,490 (Northeastern U.), 5s, 10/1/31 A2 500,000 587,750 (Berkshire Retirement Cmnty. of Lenox), 5s, 7/1/31 A–/F 1,000,000 1,176,130 (MA College Pharmacy Allied), Ser. E, AGC, 5s, 7/1/31 (Prerefunded 7/1/17) AA 2,000,000 2,093,280 (Partners Hlth. Care Syst.), Ser. L, 5s, 7/1/31 Aa3 4,495,000 5,166,418 (Boston U.), Ser. V-1, 5s, 10/1/29 A1 2,000,000 2,231,200 (Boston College), Ser. Q-1, 5s, 7/1/29 Aa3 1,050,000 1,170,540 (Mount Holyoke College), 5s, 7/1/28 Aa3 3,000,000 3,240,300 (Dexter Southfield), 5s, 5/1/26 BBB+ 740,000 877,203 (College of the Holy Cross), Ser. B, 5s, 9/1/25 Aa3 1,020,000 1,110,790 (College of the Holy Cross), Ser. B, 5s, 9/1/25 (Prerefunded 9/1/18) AAA/P 480,000 523,848 (MA College of Pharmacy & Allied Hlth. Science), Ser. F, 5s, 7/1/25 AA 650,000 783,322 (Babson College), Ser. A, 5s, 10/1/24 A2 250,000 309,210 (Lahey Clinic Oblig. Group), Ser. F, 5s, 8/15/24 A+ 250,000 306,455 (Babson College), Ser. A, 5s, 10/1/23 A2 300,000 365,850 (MA College of Pharmacy & Allied Hlth. Science), Ser. F, 5s, 7/1/23 AA 125,000 151,469 (First Mtge. — Orchard Cove), 5s, 10/1/19 BB/P 550,000 565,422 (First Mtge. — Orchard Cove), 5s, 10/1/18 BB/P 515,000 529,853 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 468,041 3,496 (WGBH Edl. Foundation), Ser. B, AGC, zero%, 1/1/29 AA 2,000,000 1,446,980 (WGBH Edl. Foundation), Ser. B, AGC, zero%, 1/1/28 AA 2,000,000 1,494,920 22Massachusetts Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton Point) Ser. 1, U.S. Govt. Coll., 5 3/4s, 12/1/42 (Prerefunded 5/1/19) Baa2 $1,700,000 $1,931,625 U.S. Govt. Coll., 5s, 2/1/36 (Prerefunded 8/1/16) Baa2 1,000,000 1,007,050 MA State Edl. Fin. Auth. Rev. Bonds Ser. B, 5.7s, 1/1/31 AA 1,200,000 1,296,000 Ser. J, 5 5/8s, 7/1/28 AA 720,000 806,587 (Ed. Loan — Issue 1), 5s, 1/1/27 AA 2,750,000 3,107,665 (Ed. Loan — Issue 1), 4 3/8s, 1/1/32 AA 1,225,000 1,301,942 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Harvard U.), Ser. N, 6 1/4s, 4/1/20 Aaa 3,000,000 3,591,240 (Suffolk U.), Ser. A, U.S. Govt. Coll., 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 3,000,000 3,371,430 (Springfield College), 5 5/8s, 10/15/40 Baa1 2,000,000 2,211,460 (Harvard U.), Ser. A, 5 1/2s, 11/15/36 Aaa 2,185,000 2,430,834 (Care Group), Ser. B-1, NATL, 5 3/8s, 2/1/27 (Prerefunded 8/1/18) AA– 1,030,000 1,130,281 (Lesley U.), Ser. A, AGC, 5 1/4s, 7/1/39 AA 1,000,000 1,102,830 (Winchester Hosp.), 5 1/4s, 7/1/38 A 2,225,000 2,501,212 (Lahey Clinic Med. Ctr.), Ser. D, 5 1/4s, 8/15/28 (Prerefunded 8/15/17) A+ 3,000,000 3,164,670 (Dana-Farber Cancer Inst.), Ser. K, 5 1/4s, 12/1/27 A1 1,500,000 1,664,520 (MA Inst. of Tech.), Ser. I-1, 5.2s, 1/1/28 Aaa 5,000,000 6,695,200 (Care Group), Ser. E-1, 5 1/8s, 7/1/38 (Prerefunded 7/1/18) A3 1,000,000 1,087,640 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB 755,000 774,819 (Lowell Gen. Hosp.), Ser. C, 5 1/8s, 7/1/35 BBB 725,000 790,685 (Wheaton Coll.), Ser. F, 5s, 1/1/41 A3 2,000,000 2,198,860 (Partners Hlth. Care Syst.), Ser. J-1, 5s, 7/1/39 Aa3 1,500,000 1,660,665 (Southcoast Hlth. Oblig.), Ser. D, 5s, 7/1/39 A3 1,500,000 1,611,780 (Harvard U.), Ser. B, 5s, 10/1/38 Aaa 500,000 527,810 (MA Inst. of Tech.), Ser. A, 5s, 7/1/38 (Prerefunded 7/1/17) Aaa 2,250,000 2,356,178 (Berklee College of Music), Ser. A, 5s, 10/1/37 A2 2,750,000 2,880,488 (Milford Regl. Med.), Ser. E, 5s, 7/15/37 Baa3 850,000 872,194 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 300,000 338,856 (Northeastern U.), Ser. T-1, 5s, 10/1/30 A2 1,000,000 1,175,500 (Northeastern U.), Ser. T-2, 5s, 10/1/30 A2 2,000,000 2,351,000 (Care Group), Ser. E-1, 5s, 7/1/28 (Prerefunded 7/1/18) A3 1,730,000 1,877,171 (Northeastern U.), Ser. R, 5s, 10/1/26 A2 1,165,000 1,278,751 (Worcester City Campus Corp.), Ser. E, FGIC, NATL, 5s, 10/1/26 (Prerefunded 10/1/16) AA– 2,000,000 2,029,360 (Milford Regl. Med.), Ser. E, 5s, 7/15/22 Baa3 1,800,000 1,866,060 (Fisher College), Ser. A, 5s, 4/1/22 BBB 1,110,000 1,144,998 Massachusetts Tax Exempt Income Fund 23 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. VRDN (Baystate Med. Ctr.), Ser. J-2, 0.33s, 7/1/44 VMIG1 $800,000 $800,000 (Tufts U.), Ser. N-2, 0.33s, 8/15/34 VMIG1 2,200,000 2,200,000 (Harvard U.), Ser. R, 1/4s, 11/1/49 VMIG1 2,300,000 2,300,000 MA State Hsg. Fin. Agcy. FRB (Single Fam. Hsg.), Ser. 126, 4.7s, 6/1/38 Aa2 845,000 845,000 MA State Hsg. Fin. Agcy. Rev. Bonds Ser. C, 5.35s, 12/1/42 Aa3 1,500,000 1,616,520 Ser. A, 5.1s, 12/1/30 Aa3 1,475,000 1,587,926 Ser. D, 5.05s, 6/1/40 Aa3 1,550,000 1,618,185 Ser. 157, 4.35s, 12/1/27 Aa2 90,000 95,270 Ser. 171, 4s, 12/1/44 Aa2 685,000 741,321 Ser. SF-169, 4s, 12/1/44 Aa2 1,615,000 1,743,360 Ser. 160, 3 3/4s, 6/1/34 Aa2 455,000 468,395 (Single Fam.), Ser. 178, 3 1/2s, 6/1/42 Aa2 1,445,000 1,542,538 Ser. A, 3 1/2s, 12/1/31 Aa3 2,000,000 2,077,180 Ser. A, 3 1/4s, 12/1/27 Aa3 1,870,000 1,947,886 MA State Port Auth. Rev. Bonds Ser. A, 5s, 7/1/34 Aa2 3,500,000 4,000,675 Ser. A, 5s, 7/1/33 Aa2 775,000 942,702 Ser. A, 5s, 7/1/32 Aa2 755,000 922,519 Ser. C, AGM, 5s, 7/1/27 Aa2 5,000,000 5,223,200 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A 1,765,000 1,991,803 (BOSFUEL), FGIC, NATL, 5s, 7/1/27 AA– 2,500,000 2,596,450 MA State School Bldg. Auth. Dedicated Sales Tax Rev. Bonds, Ser. A, 5s, 11/15/42 AA+ 2,000,000 2,411,020 MA State School Bldg. Auth. Sales Tax Rev. Bonds Ser. A, 5s, 5/15/43 AA+ 915,000 1,076,690 Ser. B, 5s, 10/15/41 AA+ 3,500,000 4,058,775 Ser. B, 5s, 10/15/35 AA+ 1,000,000 1,170,800 MA State Trans. Fund Rev. Bonds (Rail Enhancement Program), Ser. A, 5s, 6/1/45 Aaa 3,000,000 3,622,260 (Accelerated Bridge Program), Ser. A, 5s, 6/1/44 Aaa 4,000,000 4,768,480 (Accelerated Bridge Program), 5s, 6/1/43 Aaa 2,100,000 2,425,038 MA State Wtr. Poll. Abatement Trust Rev. Bonds Ser. 14, 5s, 8/1/32 Aaa 4,000,000 4,464,760 Ser. 13, 5s, 8/1/26 (Prerefunded 8/1/17) Aaa 1,000,000 1,050,830 MA State Wtr. Resource Auth. Rev. Bonds Ser. A, 6 1/2s, 7/15/19 (Escrowed to maturity) Aa1 3,175,000 3,396,456 Ser. C, 5 1/4s, 8/1/42 Aa1 3,500,000 4,109,490 (Green Bond), Ser. C, 5s, 8/1/40 Aa1 3,000,000 3,636,210 Ser. A, NATL, 5s, 8/1/29 Aa1 3,025,000 3,167,901 Ser. A, U.S. Govt. Coll., NATL, 5s, 8/1/29 (Prerefunded 8/1/17) Aa1 200,000 210,046 Ser. B, AMBAC, 5s, 8/1/26 Aa1 2,000,000 2,195,020 24 Massachusetts Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Massachusetts cont. Metro. Boston, Trans. Pkg. Corp. Rev. Bonds, 5 1/4s, 7/1/36 A1 $1,500,000 $1,752,405 Milford, G.O. Bonds, AGM, 5 1/8s, 12/15/24 Aa2 2,475,000 2,640,949 North Reading, G.O. Bonds, 5s, 5/15/35 Aa2 3,750,000 4,438,125 U. of MA Bldg. Auth. Rev. Bonds, Ser. 2, 5s, 11/1/39 Aa2 2,500,000 2,927,800 Worcester, G.O. Bonds (Muni. Purpose Loan), 4s, 11/1/23 Aa3 3,050,000 3,383,884 Ohio (0.4%) OH State Air Quality Dev. Auth., Poll. Control Mandatory Put Bonds (5/1/20) (FirstEnergy Nuclear), Ser. C, 3.95s, 11/1/32 Baa3 300,000 305,766 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes Oblig. Group), 5s, 7/1/32 A 750,000 871,470 Puerto Rico (0.7%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds 5 1/2s, 5/15/39 Ba1 1,200,000 1,206,516 5 3/8s, 5/15/33 Ba1 725,000 728,937 Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/8s, 7/1/37 Caa3 500,000 306,875 Texas (0.5%) Dallas, Area Rapid Transit Sales Tax Rev. Bonds, Ser. A, 5s, 12/1/41 AA+ 1,500,000 1,803,960 Virgin Islands (0.5%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 600,000 666,936 5s, 10/1/25 Baa2 850,000 945,850 TOTAL INVESTMENTS Total investments (cost $289,198,926) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $318,956,679. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. Massachusetts Tax Exempt Income Fund 25 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 27.4% Health care 12.2 Prerefunded 11.9 Tax bonds 11.2 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $314,610,343 $—­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 26 Massachusetts Tax Exempt Income Fund Statement of assets and liabilities 5/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $289,198,926) $314,610,343 Cash 520,843 Interest and other receivables 4,261,527 Receivable for shares of the fund sold 810,945 Prepaid assets 2,771 Total assets LIABILITIES Payable for shares of the fund repurchased 641,187 Payable for compensation of Manager (Note 2) 117,863 Payable for custodian fees (Note 2) 5,017 Payable for investor servicing fees (Note 2) 35,469 Payable for Trustee compensation and expenses (Note 2) 103,854 Payable for administrative services (Note 2) 1,194 Payable for distribution fees (Note 2) 120,027 Payable for auditing and tax fees 70,011 Distributions payable to shareholders 128,603 Other accrued expenses 26,525 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $301,709,001 Undistributed net investment income (Note 1) 423,032 Accumulated net realized loss on investments (Note 1) (8,586,771) Net unrealized appreciation of investments 25,411,417 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($241,808,448 divided by 24,557,915 shares) $9.85 Offering price per class A share (100/96.00 of $9.85)* $10.26 Net asset value and offering price per class B share ($2,728,387 divided by 277,457 shares)** $9.83 Net asset value and offering price per class C share ($29,323,573 divided by 2,972,493 shares)** $9.86 Net asset value and redemption price per class M share ($2,552,706 divided by 259,257 shares) $9.85 Offering price per class M share (100/96.75 of $9.85)† $10.18 Net asset value, offering price and redemption price per class Y share ($42,543,565 divided by 4,308,870 shares) $9.87 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Massachusetts Tax Exempt Income Fund 27 Statement of operations Year ended 5/31/16 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $1,348,888 Investor servicing fees (Note 2) 212,201 Custodian fees (Note 2) 8,658 Trustee compensation and expenses (Note 2) 22,690 Distribution fees (Note 2) 877,053 Administrative services (Note 2) 8,449 Other 159,267 Fees waived and reimbursed by Manager (Note 2) (3,656) Total expenses Expense reduction (Note 2) (337) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (935,125) Net unrealized appreciation of investments during the year 5,863,790 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Massachusetts Tax Exempt Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 5/31/16 Year ended 5/31/15 Operations: Net investment income $9,183,734 $9,990,191 Net realized loss on investments (935,125) (2,650,789) Net unrealized appreciation of investments 5,863,790 2,516,957 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A — (134,970) Class B — (1,868) Class C — (17,064) Class M — (1,477) Class Y — (15,121) From tax-exempt net investment income Class A (7,190,345) (8,061,522) Class B (67,955) (87,884) Class C (642,818) (757,791) Class M (71,911) (85,131) Class Y (1,139,850) (918,350) Increase (decrease) from capital share transactions (Note 4) 4,477,392 (5,284,183) Total increase (decrease) in net assets NET ASSETS Beginning of year 309,479,767 314,988,769 End of year (including undistributed net investment income of $423,032 and $265,121, respectively) The accompanying notes are an integral part of these financial statements. Massachusetts Tax Exempt Income Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) on investments operations income on investments distributions reimbursements end of period value (%) a (in thousands) (%) b net assets (%) (%) Class A­ May 31, 2016­ $9.69­ .29­ .16­ .45­ (.29) —­ —­ $9.85­ 4.74­ $241,808­ .79 ­ d 3.00­ d 15­ May 31, 2015­ 9.70­ .32­ (.01) .31­ (.32) —­ —­ 9.69­ 3.24­ 241,438­ .77­ 3.27­ 8­ May 31, 2014­ 9.95­ .32­ (.22) .10­ (.32) (.03) —­ 9.70­ 1.20­ 254,368­ .77­ 3.41­ 8­ May 31, 2013­ 10.04­ .31­ (.07) .24­ (.32) (.01) —­ 9.95­ 2.36­ 338,606­ .77­ 3.06­ 8­ May 31, 2012­ 9.31­ .37­ .76­ 1.13­ (.38) (.02) — c,e 10.04­ 12.38­ 290,077­ .77­ 3.84­ 6­ Class B­ May 31, 2016­ $9.68­ .23­ .15­ .38­ (.23) —­ —­ $9.83­ 3.99­ $2,728­ 1.41 ­ d 2.38­ d 15­ May 31, 2015­ 9.69­ .26­ (.01) .25­ (.26) —­ —­ 9.68­ 2.61­ 3,306­ 1.39­ 2.65­ 8­ May 31, 2014­ 9.94­ .27­ (.23) .04­ (.26) (.03) —­ 9.69­ .58­ 3,347­ 1.39­ 2.79­ 8­ May 31, 2013­ 10.03­ .24­ (.07) .17­ (.25) (.01) —­ 9.94­ 1.73­ 4,314­ 1.39­ 2.44­ 8­ May 31, 2012­ 9.30­ .31­ .76­ 1.07­ (.32) (.02) — c,e 10.03­ 11.68­ 3,737­ 1.40­ 3.22­ 6­ Class C­ May 31, 2016­ $9.71­ .22­ .15­ .37­ (.22) —­ —­ $9.86­ 3.81­ $29,324­ 1.56­ d 2.23 ­ d 15­ May 31, 2015­ 9.72­ .24­ — c .24­ (.25) —­ —­ 9.71­ 2.44­ 30,361­ 1.54­ 2.50­ 8­ May 31, 2014­ 9.97­ .25­ (.22) .03­ (.25) (.03) —­ 9.72­ .42­ 31,066­ 1.54­ 2.64­ 8­ May 31, 2013­ 10.05­ .23­ (.06) .17­ (.24) (.01) —­ 9.97­ 1.67­ 46,310­ 1.54­ 2.29­ 8­ May 31, 2012­ 9.33­ .30­ .75­ 1.05­ (.31) (.02) — c,e 10.05­ 11.37­ 37,098­ 1.55­ 3.05­ 6­ Class M­ May 31, 2016­ $9.69­ .27­ .15­ .42­ (.26) —­ —­ $9.85­ 4.45­ $2,553­ 1.06­ d 2.73­ d 15­ May 31, 2015­ 9.70­ .29­ — c .29­ (.30) —­ —­ 9.69­ 2.96­ 2,649­ 1.04­ 3.00­ 8­ May 31, 2014­ 9.95­ .30­ (.23) .07­ (.29) (.03) —­ 9.70­ .93­ 3,102­ 1.04­ 3.14­ 8­ May 31, 2013­ 10.04­ .28­ (.07) .21­ (.29) (.01) —­ 9.95­ 2.08­ 4,033­ 1.04­ 2.79­ 8­ May 31, 2012­ 9.31­ .35­ .75­ 1.10­ (.35) (.02) — c,e 10.04­ 12.05­ 4,200­ 1.05­ 3.56­ 6­ Class Y­ May 31, 2016­ $9.72­ .32­ .14­ .46­ (.31) —­ —­ $9.87­ 4.86­ $42,544­ .56 ­ d 3.22 ­ d 15­ May 31, 2015­ 9.72­ .34­ — c .34­ (.34) —­ —­ 9.72­ 3.57­ 31,727­ .54­ 3.51­ 8­ May 31, 2014­ 9.97­ .35­ (.23) .12­ (.34) (.03) —­ 9.72­ 1.43­ 23,107­ .54­ 3.63­ 8­ May 31, 2013­ 10.06­ .33­ (.07) .26­ (.34) (.01) —­ 9.97­ 2.59­ 33,227­ .54­ 3.28­ 8­ May 31, 2012­ 9.33­ .39­ .76­ 1.15­ (.40) (.02) — c,e 10.06­ 12.59­ 22,254­ .55­ 4.05­ 6­ a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Amount represents less than $0.01 per share. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. The accompanying notes are an integral part of these financial statements. 30 Massachusetts Tax Exempt Income Fund Massachusetts Tax Exempt Income Fund31 Notes to financial statements 5/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from June 1, 2015 through May 31, 2016. Putnam Massachusetts Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax and Massachusetts personal income tax as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax and Massachusetts personal income tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in tax-exempt investments. This investment policy cannot be changed without the approval of the fund’s shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge and classM and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent, and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. 32 Massachusetts Tax Exempt Income Fund If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or Massachusetts Tax Exempt Income Fund 33 unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At May 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $2,617,419 $5,065,750 $7,683,169 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $954,582 recognized during the period from November 1, 2015 to May 31, 2016 to its fiscal year ending May 31, 2017. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $87,056 to increase undistributed net investment income and $87,056 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $25,943,446 Unrealized depreciation (463,271) Net unrealized appreciation 25,480,175 Undistributed ordinary income 121,606 Undistributed tax exempt income 430,030 Capital loss carryforward (7,683,169) Post-October capital loss deferral (954,582) Cost for federal income tax purposes $289,130,168 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.390% of the next $50 billion, 0.540% of the next $5 billion, 0.370% of the next $50 billion, 0.490% of the next $10 billion, 0.360% of the next $100 billion and 0.440% of the next $10 billion, 0.355% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.432% of the fund’s average net assets. Putnam Management has contractually agreed, through September 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 34 Massachusetts Tax Exempt Income Fund Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,656. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $164,237 ClassM 1,808 ClassB 1,954 ClassY 24,331 ClassC 19,871 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $337 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $234, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to Massachusetts Tax Exempt Income Fund35 April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $546,731 ClassM 13,310 ClassB 24,443 Total ClassC 292,569 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $8,886 and $4 from the sale of classA and classM shares, respectively, and received $5,956 and $48 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $57,513,764 $44,598,193 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 5/31/16 Year ended 5/31/15 ClassA Shares Amount Shares Amount Shares sold 2,297,242 $22,326,956 2,368,353 $23,105,233 Shares issued in connection with reinvestment of distributions 622,816 6,061,473 697,480 6,817,859 2,920,058 28,388,429 3,065,833 29,923,092 Shares repurchased (3,274,718) (31,874,469) (4,382,224) (42,740,487) Net decrease Year ended 5/31/16 Year ended 5/31/15 ClassB Shares Amount Shares Amount Shares sold 18,433 $180,194 46,495 $453,714 Shares issued in connection with reinvestment of distributions 6,453 62,681 8,319 81,236 24,886 242,875 54,814 534,950 Shares repurchased (88,967) (859,646) (58,773) (573,505) Net decrease 36Massachusetts Tax Exempt Income Fund Year ended 5/31/16 Year ended 5/31/15 ClassC Shares Amount Shares Amount Shares sold 311,552 $3,047,005 320,962 $3,144,891 Shares issued in connection with reinvestment of distributions 47,098 459,099 56,290 551,253 358,650 3,506,104 377,252 3,696,144 Shares repurchased (513,163) (5,000,286) (447,906) (4,386,382) Net decrease Year ended 5/31/16 Year ended 5/31/15 ClassM Shares Amount Shares Amount Shares sold 191 $1,860 4,544 $44,167 Shares issued in connection with reinvestment of distributions 4,045 39,359 5,084 49,668 4,236 41,219 9,628 93,835 Shares repurchased (18,301) (179,972) (56,171) (549,561) Net decrease Year ended 5/31/16 Year ended 5/31/15 ClassY Shares Amount Shares Amount Shares sold 1,506,967 $14,735,535 1,309,311 $12,831,416 Shares issued in connection with reinvestment of distributions 97,711 954,055 80,458 788,758 1,604,678 15,689,590 1,389,769 13,620,174 Shares repurchased (560,878) (5,476,452) (501,448) (4,902,443) Net increase Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund focuses a majority of its investments in the Commonwealth of Massachusetts and may be affected by economic and political developments in that Commonwealth. Massachusetts Tax Exempt Income Fund 37 Federal tax information (Unaudited) The fund has designated 100% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 38 Massachusetts Tax Exempt Income Fund About the Trustees Independent Trustees Massachusetts Tax Exempt Income Fund 39 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 40 Massachusetts Tax Exempt Income Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Massachusetts Tax Exempt Income Fund 41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 42 Massachusetts Tax Exempt Income Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Massachusetts Tax Exempt Income Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Massachusetts Tax Exempt Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Independent Registered Mark C. Trenchard Public Accounting Firm Steven D. Krichmar Vice President and PricewaterhouseCoopers LLP Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Massachusetts Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees May 31, 2016	$56,651	$ —	$11,832	$ — May 31, 2015	$56,501	$ —	$11,576	$ — For the fiscal years ended May 31, 2016 and May 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $642,268 and $629,775 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
